427 F.2d 1366
UNITED STATES of Americav.Philip HAUSHALTER and Charles Parks, Philip Haushalter, Appellant.
No. 18020.
United States Court of Appeals, Third Circuit.
Argued July 14, 1970.Decided Aug. 4, 1970.

Appeal from the United States District Court for the Western District of Pennsylvania; Rabe Ferguson Marsh, Judge.
James A. Ashton, Pittsburgh, Pa., for appellant.
Blair A. Griffith, Asst. U.S. Atty., Pittsburgh, Pa.  (Richard L. Thornburgh, U.S. Atty., Samuel J. Orr, III, Asst. U.S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before McLAUGHLIN, ALDISERT and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Appellant was convicted of bank robbery and appeals from that conviction.


2
We have carefully considered all the arguments presented on his behalf and have studied the district court record.  We find no prejudicial error in the trial of this case.  The judgment of the district court will be affirmed.